Case 1:19-cv-00902-KBJ Document 20-1 Filed 02/05/21 Page 1 of 4




                   EXHIBIT A
                 Case 1:19-cv-00902-KBJ Document 20-1 Filed 02/05/21 Page 2 of 4


Valdivia, Diana (USADC)

From:                             Widdecke, Lisa <lisa.widdecke@accenture.com>
Sent:                             Thursday, June 27, 2019 4:07 PM
To:                               Valdivia, Diana (USADC); Saunders, Nicole O.
Subject:                          FW: Twing v. United States, 19-0902-KBJ
Attachments:                      2019.06.17 Answer to Complaint_Twing v. United States.pdf


Hi Diana – I was recently advised that the plaintiff in this case is an Accenture Federal Services employee
which is a separate entity. By way of this email, I am introducing you to Nicole Saunders who is on the
litigation team at AFS and can assist you further with this matter. The matter has been tendered to AFS’
general liability insurer and they have requested a formal request for indemnity. Are you able to send a letter
over requesting indemnity from AFS? Nicole can also get you in touch with coverage counsel.

Thank you!
Lisa

____________________________
Lisa Widdecke | Accenture LLP | Senior Counsel, Litigation & Dispute Management | 750 B Street, Suite 2820, San
Diego, CA 92101 | 310.426.5572

From: Valdivia, Diana (USADC) <Diana.Valdivia@usdoj.gov>
Sent: Thursday, June 27, 2019 8:44 AM
To: Widdecke, Lisa <lisa.widdecke@accenture.com>
Subject: [External] RE: Twing v. United States, 19-0902-KBJ

Hi Lisa,

Attached is a copy of the answer that the United States filed earlier this month in the Twing Federal Tort Claims Act
litigation. For your information, there is an initial scheduling conference set for August 20, 2019 at 10:30 AM in
Courtroom 17 before Judge Ketanji Brown Jackson.

Best regards,
Diana

Diana V. Valdivia
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
501 3rd Street, NW | 4th Floor | Washington, D.C. 20530
Ph: (202) 252-2545 | diana.valdivia@usdoj.gov

From: Widdecke, Lisa <lisa.widdecke@accenture.com>
Sent: Thursday, June 13, 2019 11:15 AM
To: Valdivia, Diana (USADC) <DValdivia@usa.doj.gov>
Subject: RE: Twing v. United States, 19-0902-KBJ

Ok. I will call you at 9 Pacific/noon Eastern. Thank you.

____________________________
Lisa Widdecke | Accenture LLP | Senior Counsel, Litigation & Dispute Management | 750 B Street, Suite 2820, San
Diego, CA 92101 | 310.426.5572

                                                              1
                 Case 1:19-cv-00902-KBJ Document 20-1 Filed 02/05/21 Page 3 of 4


From: Valdivia, Diana (USADC) <Diana.Valdivia@usdoj.gov>
Sent: Thursday, June 13, 2019 8:12 AM
To: Widdecke, Lisa <lisa.widdecke@accenture.com>
Subject: [External] RE: Twing v. United States, 19-0902-KBJ

Hi Lisa,

I have calls scheduled tomorrow at 9 and 10, but they should be finished by 11 at the latest. I’m available any time after
11.

Best regards,
Diana

Diana V. Valdivia
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
501 3rd Street, NW | 4th Floor | Washington, D.C. 20530
Ph: (202) 252-2545 | diana.valdivia@usdoj.gov

From: Widdecke, Lisa <lisa.widdecke@accenture.com>
Sent: Thursday, June 13, 2019 11:06 AM
To: Valdivia, Diana (USADC) <DValdivia@usa.doj.gov>
Subject: RE: Twing v. United States, 19-0902-KBJ

Hi Diana – I apologize for the delay in getting back to you. Are you available for a call tomorrow morning? If
so, what time works for you? Thank you.

____________________________
Lisa Widdecke | Accenture LLP | Senior Counsel, Litigation & Dispute Management | 750 B Street, Suite 2820, San
Diego, CA 92101 | 310.426.5572

From: Widdecke, Lisa
Sent: Friday, May 31, 2019 3:00 PM
To: Diana.Valdivia@usdoj.gov
Subject: Twing v. United States, 19-0902-KBJ

Hi Diana – my colleague Geoff forwarded your email and attachments to me. I will be your point of contact on
this matter going forward. Thank you for reaching out. Please let me know what you need from Accenture.

Thank you!
Lisa

____________________________
Lisa Widdecke | Accenture LLP | Senior Counsel, Litigation & Dispute Management | 750 B Street, Suite 2820, San
Diego, CA 92101 | 310.426.5572


From: Valdivia, Diana (USADC) <Diana.Valdivia@usdoj.gov>
Sent: Thursday, May 30, 2019 1:29 PM
To: DeBoskey, Geoffrey <geoffrey.deboskey@accenture.com>
Subject: [External] Twing v. United States, 19-0902-KBJ

           This message is from an EXTERNAL SENDER - be CAUTIOUS, particularly with links and attachments.
                                                              2
                        Case 1:19-cv-00902-KBJ Document 20-1 Filed 02/05/21 Page 4 of 4



Geoff,

It was a pleasure speaking with you earlier today. Attached please find a copy of the lawsuit that Accenture employee
Rebecca Twing filed against the United States pursuant to the Federal Tort Claims Act in connection with an injury that
she allegedly sustained at the Smithsonian National Zoo on April 26, 2018, while attending an event co-hosted by
Accenture. Ms. Twing is seeking $10 million in damages.

Also attached is a copy of the contract between the Friends of the National Zoo (“FONZ”) and Accenture related to the
April 26, 2018, event. As I mentioned over the phone, it contains an indemnification clause providing that Accenture
“must hold harmless the United States, the Smithsonian Institution, Smithsonian’s National Zoological Park and FONZ, its
agents and employees, from any and all claims, damages, or other liability arising out of its use of the Smithsonian’s
facilities.” Because of this indemnification clause, I wanted to provide you with notice of Ms. Twing’s lawsuit. As I
believe I mentioned over the phone, the deadline for the United States to Answer Ms. Twing’s Complaint is June 17,
2019.

Please do not hesitate to contact me if you have any questions or would like to discuss further.

Best regards,
Diana

Diana V. Valdivia
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
501 3rd Street, NW | 4th Floor | Washington, D.C. 20530
Ph: (202) 252-2545 | diana.valdivia@usdoj.gov




This message is for the designated recipient only and may contain privileged, proprietary, or otherwise confidential information. If you have received it in error,
please notify the sender immediately and delete the original. Any other use of the e-mail by you is prohibited. Where allowed by local law, electronic
communications with Accenture and its affiliates, including e-mail and instant messaging (including content), may be scanned by our systems for the purposes of
information security and assessment of internal compliance with Accenture policy. Your privacy is important to us. Accenture uses your personal data only in
compliance with data protection laws. For further information on how Accenture processes your personal data, please see our privacy statement at
https://www.accenture.com/us-en/privacy-policy.
______________________________________________________________________________________

www.accenture.com




                                                                                  3
